Citation Nr: 1133026	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-11 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date prior to February 14, 2002, for the assignment of a 20 percent evaluation for degenerative changes of the right ankle.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative changes of the right knee.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1980 to July 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which increased the evaluation for degenerative changes of the right ankle to 20 percent, effective May 1, 2002; and July 2005 and December 2006 rating decisions from the St. Louis RO, which continued a 10 percent evaluation for degenerative changes of the right knee.  In March 2004, the Veteran submitted a notice of disagreement (NOD) seeking an earlier effective date and increased rating for his right ankle claim.  He perfected the earlier effective date appeal in April 2006.  He submitted an NOD for the right knee increased rating claim in December 2006 and subsequently perfected his appeal February 2008.

A March 2004 rating decision assigned a temporary evaluation of 100 percent based on surgical or other treatment necessitating convalescence, effective February 14, 2002 to June 30, 2002, and a 20 percent evaluation effective July 1, 2002.  Although the Veteran's NOD was in response to the assignment of an effective date of May 1, 2002, the RO's assignment of a 100 percent evaluation from February 14, 2002 to June 30, 2002 renders the issue of an increased rating of 20 percent during that period moot.  As such, the Board will consider whether the Veteran was entitled to an effective date prior to February 14, 2002 for the assignment of a 20 percent evaluation for his right ankle disability.

In March 2009, the Board remanded the Veteran's claims of entitlement to an increased rating for degenerative changes of the right ankle, an earlier effective date for the assignment of a 20 percent evaluation for degenerative changes of the right ankle, and an increased rating for degenerative changes of the right knee to the RO for further evidentiary development, including issuing a statement of the case for the right ankle increased rating claim and providing additional notice.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the RO issued a statement of the case for the Veteran's right ankle increased rating claim in May 2010.  Additionally, a March 2009 letter provided the Veteran with additional notice.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

The Veteran submitted a VA Form 9 for his right ankle increased rating claim in August 2010.  This was received by VA over 60 days after the May 2010 issuance of a statement of the case and more than one year after the issuance of the rating decision on appeal.  The Veteran's VA Form 9 was not considered timely and his appeal is not considered perfected.  Thus, this issue is not in appellate status and will not be addressed any further herein.  See 38 C.F.R. § 20.302(b) (2010).  The Board notes that the RO considered the Veteran's VA Form 9 and accompanying evidence as a claim to reopen.

As the Veteran is challenging the disability ratings assigned/effective date for an increased rating for his service-connected right knee and right ankle disabilities, and the record raises assertions that he may be unemployable because of these service-connected disabilities, the determination as to whether he is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action on his part is required.



FINDINGS OF FACT

1.  It was factually ascertainable through the competent evidence of record that the Veteran had marked limited motion of the right ankle as of February 1, 2002, but no earlier.

2.  The Veteran's service-connected degenerative changes of the right knee are manifested by flexion limited to no less than 45 degrees, with pain beginning at no less than 44 degrees, full extension, and no objective evidence of instability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 1, 2002, but no earlier, for the assignment of a 20 percent evaluation for degenerative changes of the right ankle have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

2.  The criteria for a disability rating in excess of 10 percent for service-connected degenerative changes of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5003-5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the Veteran's claims, letters dated in February 2004 and May 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, a March 2006 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, Social Security Administration records, and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with a VA examination for his right knee disability most recently in September 2010.  The examiner reviewed the claims file and provided a thorough physical examination, including the appropriate range of motion testing.  Thus, the Board finds that the September 2010 examination is adequate for determining the disability rating for the Veteran's service-connected right knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected right knee disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time.

With respect to the Veteran's right ankle claim, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  In pertinent part, any current clinical examination would show his present level of disability, not whether it was factually ascertainable an evaluation of 20 percent for the right ankle disability was warranted prior to the currently assigned effective date.  Consequently, the Board finds that the duty to assist has been satisfied for the Veteran's right ankle claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. Earlier Effective Date

The Veteran is seeking entitlement to an effective date prior to February 14, 2002, for the assignment of a 20 percent evaluation for service-connected degenerative changes of the right ankle.

Initially, the Board notes that a December 2006 rating decision severed service connection for a right fibula fracture, status post open reduction and internal fixation, and reduced the Veteran's right ankle evaluation to 10 percent, effective March 1, 2007.  Essentially, the RO determined that it had been clear and unmistakable error to rate the Veteran's right ankle disability based on the residuals of his February 2002 right ankle fracture, as this was unrelated to service.  This determination was upheld by the Board in its March 2009 decision.  The Veteran's right ankle disability has since been evaluated without consideration of the disability resulting from his February 2002 intercurrent injury.  However, as the RO's decision was only made effective March 1, 2007, for the purposes of this earlier effective date claim, the Board will consider the Veteran's entire right ankle disability, including the disability resulting from his February 2002 fracture.

Where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  See 38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. App. 125 (1997).  If such an increase is not factually ascertainable within the year prior to the date of receipt of the claim, the effective date shall be the date of the receipt of the claim.  See 38 C.F.R. § 3.400(o)(2) (2010).  As the Veteran's increased rating claim was received by VA on January 10, 2003, the earliest effective date that could be assigned would be January 10, 2002, if a factually ascertainable increase in disability occurred during that time.

A review of the record reveals that the RO chose an effective date of July 1, 2002 for the assignment of a 20 percent evaluation because this was the date that the temporary total evaluation for convalescence ended.  As noted above, the temporary total evaluation period began February 14, 2002, the date of his right ankle surgery.

The Veteran's right ankle disability has been evaluated under Diagnostic Codes 5003-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2010).  Diagnostic Code 5003 provides the rating criteria for degenerative arthritis.  Diagnostic Code 5271 provides the rating criteria for limited motion of the ankle.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Under Diagnostic Code 5271, a 10 percent evaluation is assigned for moderate limited motion of the ankle.  A 20 percent evaluation is assigned for marked limited motion of the ankle.  

Additionally, the evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

A review of the medical evidence of record reflects that, although the Veteran did not have surgery on his right ankle until February 14, 2002, the fracture occurred on February 1, 2002.  From the time of the injury on February 1, 2002 to the time of the surgery on February 14, 2002, the Veteran had an unstable right ankle fracture.  See VA treatment record, February 2002.  Affording the Veteran the full benefit of the doubt, the Board finds that it is reasonable to assume that his unstable right ankle fracture would have resulted in marked limited motion of the ankle, despite the lack of range of motion measurements or other objective findings for this period.  Accordingly, an earlier effective date of February 1, 2002, the date of the fracture, is warranted for the assignment of a 20 percent evaluation for the Veteran's right ankle disability.

Although an earlier effective date of February 1, 2002 is warranted, the evidence does not support an even earlier effective date.  There are no treatment records showing an increase in the Veteran's right ankle disability prior to the February 1, 2002 right ankle fracture, nor are there any treatment records showing marked limitation of motion period to February 1, 2002.  Further, in filing his claim, the Veteran specifically identified his right ankle surgery as the basis for his increased disability.  He has not claimed that his right ankle disability underwent a factually ascertainable increase prior to this date.  Rather, in his March 2004 NOD, the Veteran specifically asserted that his right ankle should have been rated as 20 percent disabling since 1997.  His assertions that his right ankle has warranted the same 20 percent evaluation since 1997 does not support a finding that there was a factually ascertainable increase in disability within the one-year period prior to his filing an increased rating claim and prior to the February 1, 2002 right ankle fracture.  As such, a 20 percent rating prior to February 1, 2002 is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an effective date earlier than February 1, 2002 for the assignment of a 20 percent evaluation for degenerative changes of the right ankle, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected degenerative changes of the right knee have been evaluated as 10 percent disabling under Diagnostic Codes 5003-5257.  He seeks a higher evaluation.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2010).  Diagnostic Code 5003 provides the rating criteria for degenerative arthritis.  Diagnostic Code 5257 provides the rating criteria for recurrent subluxation or lateral instability of the knee.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Diagnostic Codes 5260 and 5261 provide the criteria for rating limitation of motion of the knee and leg.  Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2010).

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion of the leg limited to 60 degrees.  A 10 percent rating is assigned for flexion of the leg limited to 45 degrees.  A 20 percent rating is assigned for flexion of the leg limited to 30 degrees.  And a 30 percent rating is assigned for flexion of the leg limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Under Diagnostic Code 5261, a noncompensable rating is assigned for extension of the leg limited to 5 degrees.  A 10 percent rating is assigned for extension of the leg limited to 10 degrees.  A 20 percent rating is assigned for extension of the leg limited to 15 degrees.  A 30 percent rating is assigned for extension of the leg limited to 20 degrees.  A 40 percent rating is assigned for extension of the leg limited to 30 degrees.  And a 50 percent rating is assigned for extension of the leg limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

Additionally, the evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee.  A 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

The General Counsel for VA, in a precedent opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a 0 percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under Diagnostic Code 5257 can also be compensated under Diagnostic Code 5003 and vice versa.

As referenced above, the Veteran was afforded a VA examination for his right knee most recently in September 2010.  At that time, the Veteran complained of constant pain in his right knee which he rated as 8 out of 10, and swelling, buckling, and "slip[ping] out of place" of the right knee.  He also reported using a neoprene brace on a fulltime basis and receiving chiropractic manipulations 3 to 4 times per week.  The examiner observed a wide-based antalgic gait, no tenderness or swelling, and stable ligaments to anteroposterior and mediolateral stress.  He recorded range of motion measurements of 0 degrees of extension without pain and 45 degrees of flexion with pain at 45 degrees.  He noted that there was no change in the Veteran's range of motion with repeat movements.  He diagnosed the Veteran with degenerative arthritis of the right knee and concluded that, based on the Veteran's subjective complaints, the severity of his right knee disability had not changed since his last VA examination.

The Veteran was previously examined in September 2006.  At that time, he complained of marked swelling and pain that he rated as 8 out of 10, increasing to 9 out of 10 with walking.  He also reported flare ups of pain with weather changes and only being able to walk approximately eight blocks due to pain and stiffness in his knees.  He denied any locking or giving away.  The Veteran also indicated that he used a cane when walking and that he wore a soft knee brace on the right.  The examiner observed that the Veteran had extreme difficulty, pain, and discomfort when getting onto and off of the examining table.  He noted that the Veteran demonstrated 45 degrees of flexion, with significant pain at 44 degrees.  He did not observe any evident lateral, anterior, or posterior instability.  X-rays showed minimal degenerative changes of the right knee, with no difference from the June 2005 VA examination.  The examiner diagnosed the Veteran with degenerative osteoarthritis of the knee.

The Veteran was first examined in conjunction with his instant claim in June 2005.  At that time, he complained of daily constant pain that he rated as 7 to 9 out of 10 and that was worsened with weather changes and increased activity.  He reported that he used a walking stick, did not fall, and could usually catch himself when his knees gave way.  He indicated that he had used a knee brace in the past and would like to obtain a new one.  The examiner observed mild swelling, no erythema or increased warmth, palpable tenderness across the joint line, and negative anterior and posterior drawer tests.  She recorded range of motion measurements for the right knee of 0 degrees of extension and 104 degrees of flexion with pain between 90 and 104 degrees.  She diagnosed the Veteran with degenerative joint disease of the bilateral knees with chronic pain and decreased function.

The medical evidence of record does not establish that the Veteran's service-connected right knee disability warrants more than a 10 percent disability rating at any point throughout the appeals period.  Even taking into account the earliest point at which he experienced pain at any point during the appeal period - 44 degrees at the September 2006 VA examination - the Veteran did not demonstrate flexion limited to 30 degrees to warrant an increased rating of 20 percent for limitation of flexion under Diagnostic Code 5260.  He has also demonstrated full range of motion in extension throughout the appeal period, so a separate rating under Diagnostic Code 5261 is not warranted.  Further, no instability has been objectively shown to warrant a separate rating under Diagnostic Code 5257.  The Board notes that the Veteran has complained of his knees "giving way" and that his currently assigned diagnostic code refers to instability.  However, no physician has verified this report to warrant a finding of instability.  Rather, all three VA examiners noted that the Veteran's right knee showed no signs of instability.  Thus, a disability rating in excess of the current 10 percent for limitation of flexion or a separate rating under the other relevant diagnostic codes, including for instability, cannot be granted for the right knee.

There is also no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2010); see also DeLuca, supra.  Significantly, while the VA examiners noted the Veteran's complaints of pain, they indicated that he did not experience any additional limitation of motion with repetition.  Further, the Board has considered the point at which the Veteran first experienced pain in determining his limitation of motion.  As such, an increased rating under DeLuca is not warranted.

Additionally, there is no indication that the Veteran's right knee disability warrants an increased rating under any other diagnostic code relating to the knees.  The claims folder contains no medical evidence indicating that the Veteran's right knee disability is manifested by ankylosis, recurrent subluxation or lateral instability, removal of cartilage, impairment of the tibia and fibula, or symptoms other than those discussed above.  As such, an increased rating cannot be assigned for the right knee under Diagnostic Codes 5256-5259 or 5262-5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5259, 5262-5263 (2010).

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's right knee symptomatology warranted other than the currently assigned 10 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected right knee disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 10 percent disability rating contemplate his most limited range of motion measurements, including the point at which he first experiences pain.  The Veteran's complaints of pain and limited range of motion due to pain are also adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an evaluation in excess of 10 percent for degenerative changes of the right knee, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz, supra.


ORDER

Entitlement to an effective date of February 1, 2002, but no earlier, for the assignment of a 20 percent evaluation for degenerative changes of the right ankle is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for degenerative changes of the right knee is denied.


REMAND

With regard to the Veteran's implied claim of entitlement to TDIU, in Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra.  In the September 2010 VA examination report, the examiner indicated that the Veteran had been unemployed for the past 11 years due to multiple medical problems involving his ankle, knee, and back.  This statement is sufficient to raise the issue of entitlement to TDIU.  Therefore, the issue of TDIU is raised by the record and it is properly before the Board.  A review of the record shows that further development is needed to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The record shows the Veteran is currently unemployed.  The September 2010 VA examiner indicated that this may be due, at least in part, to his service-connected disabilities.  While the Veteran has been afforded previous VA examinations, an opinion as to the effect of his service-connected disabilities on his employability has not been rendered.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA or private treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the Kansas City VA Medical Center, covering the period from August 2006, to the present, should be obtained and added to the claims folder.

Copies of any updated private treatment records should also be obtained.

2.  Following completion of the above, the Veteran must be scheduled for an appropriate VA examination to determine the effect of his service-connected disabilities on his employability. The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities.  The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale should be provided for any opinion offered.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to TDIU should be adjudicated.  If the claim is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


